J. S83015/16


NON-PRECEDENTIAL DECISION – SEE SUPERIOR COURT I.O.P. 65.37

IN RE: K.E.S.                           :     IN THE SUPERIOR COURT OF
                                        :           PENNSYLVANIA
                                        :
APPEAL OF: A.O., MOTHER                 :          No. 826 WDA 2016


                     Appeal from the Decree, May 12, 2016,
                 in the Court of Common Pleas of Butler County
                Orphans’ Court Division at No. O.A. No. 14-2015



IN RE: O.R.S.                           :     IN THE SUPERIOR COURT OF
                                        :           PENNSYLVANIA
                                        :
APPEAL OF: A.O., MOTHER                 :          No. 827 WDA 2016


                Appeal from the Decree Entered May 12, 2016,
                 in the Court of Common Pleas of Butler County
                Orphans’ Court Division at No. O.A. No. 15-2015



IN RE: K.S., A MINOR                    :     IN THE SUPERIOR COURT OF
                                        :           PENNSYLVANIA
                                        :
APPEAL OF: A.O., MOTHER                 :          No. 851 WDA 2016


             Appeal from the Order Entered May 11, 2016,
            in the Court of Common Pleas of Butler County
       Domestic Relations Division at No. CP-10-DP-0000118-2008



IN RE: O.R.S., A MINOR                  :     IN THE SUPERIOR COURT OF
                                        :           PENNSYLVANIA
                                        :
APPEAL OF: A.O., MOTHER                 :          No. 852 WDA 2016
J. S83015/16


              Appeal from the Order Entered May 11, 2016,
             in the Court of Common Pleas of Butler County
        Domestic Relations Division at No. CP-10-DP-0000117-2008


BEFORE: FORD ELLIOTT, P.J.E., SHOGAN AND STRASSBURGER,* JJ.


MEMORANDUM BY FORD ELLIOTT, P.J.E.:            FILED DECEMBER 16, 2016

     A.O. (“Mother”) appeals from the decrees dated May 10, 2016, and

entered May 12, 2016, in the Court of Common Pleas of Butler County,

granting the petitions of Butler County Children and Youth Services

(“BCCYS”) and involuntarily terminating her parental rights to her dependent

children, son, K.E.S., born in April of 2005, and daughter, O.R.S., born in

November of 2003 (collectively, “Children”), pursuant to 23 Pa.C.S.A.

§ 2511(a)(1), (2), (5), (8), and (b).1    Mother further appeals the orders

dated May 10, 2016, and entered May 11, 2016, changing Children’s

permanency goal to adoption pursuant to 42 Pa.C.S.A. § 6351.            After

review, we affirm.

     Children were taken into custody and placed in foster care on

January 29, 2014, after Mother was arrested on drug-related charges the

day prior and Father admitted to BCCYS that he used heroin the day prior

and to using and selling from the home, where Children resided.           In



* Retired Senior Judge assigned to the Superior Court.
1
   By the same decrees, the trial court additionally involuntarily terminated
the parental rights of Children’s father, Ku.E.S. (“Father”). Father has not
filed an appeal and is not a party to the instant appeal.


                                    -2-
J. S83015/16


addition, there was a family history with BCCYS; and Mother’s 17-year-old

daughter, who also resided in the home,2 overdosed one to two weeks

previous.    (Notes of testimony, 4/11/16 at 47-51, 59-60.)          Children’s

detention was upheld at a hearing the following day, January 30, 2014.

(Notice of detention and hearing, 1/30/14.)

        Thereafter, Children were adjudicated dependent on February 6, 2014.

Critically, at the adjudication hearing, Mother admitted the following:

                   That on January 28, 2014 she was arrested on
             drug-related charges and placed in the Butler County
             Jail. She remains incarcerated and unable to care
             for her children; that her older child, age 17, also
             overdosed on heroin and that she has a history with
             Butler County Children and Youth.

Id. at 59-60. Further, Father admitted “[t]hat on January 28, 2014, he used

heroin, admitted same to Caseworker Loverick, and he also has a history

with Butler County Children and Youth.” (Id. at 60.) The trial court held a

disposition hearing on February 26, 2014; and on February 28, 2014,

Children were placed in their current pre-adoptive home. (Id. at 143, 154,

158.)

        On April 17, 2015 , BCCYS filed petitions to involuntarily terminate

parental rights pursuant to 23 Pa.C.S.A. § 2511(a)(1), (2), (5), (8), and (b),

and on April 4, 2016, to change Children’s permanency goal to adoption

pursuant to 42 Pa.C.S.A. § 6351.        The court then conducted combined


2
  Father is not the biological and/or legal father of this child.    (Notes of
testimony, 4/11/16 at 51.)


                                     -3-
J. S83015/16


termination and goal change hearings on April 5, 2016, and April 11, 2016.

In support thereof, BCCYS presented the testimony of the following

witnesses:    Janice Knapp, Ph.D., licensed psychologist, who conducted a

bonding assessment with regard to Children, Mother, and Father, and

pre-adoptive resource parents;3 Brian Emerson Dick, Program Manager of

Outpatient Services, Family Pathways; Cindy Ann Webreck, addictions

counselor;     Ellen   O’Brien    Geiser       Outpatient   Treatment      Center;

Jonibeth Loverick, CYS caseworker; Mary Lou Klemencic, Gateway Rehab;

Lyndsay Marie Burrik, Clinical Director, The Care Center; Jessica Dickey,

Totin    Family   Services;   Michelle    Matthews,    Totin   Family    Services;

Duncan Robb, case manager and/or facilitator, Family Pathways; and

Laura Gellner, CYS caseworker.      Mother and Father each testified on their

own behalf. Mother additionally presented the testimony of Y.O., Children’s

older half-sister; and S.O., Children’s maternal grandmother.

        On May 11, 2016 and May 12, 2016, the trial court entered orders

changing the permanency goal to adoption and decrees involuntarily

terminating Mother’s parental rights to Children, respectively.         Thereafter,

on June 8, 2016, Mother, through appointed counsel, filed timely notices of

appeal, along with concise statements of errors complained of on appeal

pursuant to Pa.R.A.P. 1925(a)(2)(i) and (b), which this court consolidated

sua sponte on June 29, 2016.


3
    Dr. Knapp’s report, dated November 22, 2015, was marked as Exhibit 2.


                                         -4-
J. S83015/16


      On appeal, Mother raises the following issues for our review:

            1.    Did the Orphans’ Court commit an error of law
                  when it determined that the [BCCYS] proved
                  by clear and convincing evidence all the
                  elements of [23 Pa.C.S.A. § 2511(a)(1)], thus
                  justifying the termination of the Appellant’s
                  parental rights?

            2.    Did the Orphans’ Court commit an error of law
                  when it determined that the [BCCYS] proved
                  by clear and convincing evidence all the
                  elements of [23 Pa.C.S.A. § 2511(a)(2)], thus
                  justifying the termination of the Appellant’s
                  parental rights?

            3.    Did the Orphans’ Court commit an error of law
                  when it determined that the [BCCYS] proved
                  by clear and convincing evidence all the
                  elements of [23 Pa.C.S.A. § 2511(a)(5)], thus
                  justifying the termination of the Appellant’s
                  parental rights?

            4.    Did the Orphans’ Court commit an error of law
                  when it determined that the [BCCYS] proved
                  by clear and convincing evidence all the
                  elements of [23 Pa.C.S.A. § 2511(a)(8)], thus
                  justifying the termination of the Appellant’s
                  parental rights?

            5.    Did the Orphan’s Court commit an error of law
                  when it determined that [] there was sufficient
                  evidence to support a finding that the
                  termination of parental rights served the best
                  interest and welfare of the child pursuant to
                  [23 Pa.C.S.A. § 2511(b)]?

            6.    Did the Juvenile Court commit an error of law
                  when it approved the Change of Goal from
                  reunification to adoption for K.E.S. and O.R.S.
                  as recommended by [BCCYS]?

Mother’s brief at 9-10.



                                    -5-
J. S83015/16


      In matters involving involuntary termination of parental rights, our

standard of review is as follows:

             The standard of review in termination of parental
             rights cases requires appellate courts “to accept the
             findings of fact and credibility determinations of the
             trial court if they are supported by the record.”
             In re Adoption of S.P., [] 47 A.3d 817, 826 (Pa.
             2012).     “If the factual findings are supported,
             appellate courts review to determine if the trial court
             made an error of law or abused its discretion.” Id.
             “[A] decision may be reversed for an abuse of
             discretion only upon demonstration of manifest
             unreasonableness, partiality, prejudice, bias, or
             ill-will.” Id. The trial court’s decision, however,
             should not be reversed merely because the record
             would support a different result. Id. at 827. We
             have previously emphasized our deference to trial
             courts that often have first-hand observations of the
             parties spanning multiple hearings.       See In re
             R.J.T., 9 A.3d [1179, 1190 (Pa. 2010)].

In re T.S.M., 71 A.3d 251, 267 (Pa. 2013).          “The trial court is free to

believe all, part, or none of the evidence presented and is likewise free to

make all credibility determinations and resolve conflicts in the evidence.”

In re M.G., 855 A.2d 68, 73-74 (Pa.Super. 2004) (citation omitted). “[I]f

competent evidence supports the trial court’s findings, we will affirm even if

the record could also support the opposite result.”       In re Adoption of

T.B.B., 835 A.2d 387, 394 (Pa.Super. 2003) (citation omitted).

      The termination of parental rights is guided by Section 2511 of the

Adoption Act, 23 Pa.C.S.A. §§ 2101-2938, which requires a bifurcated

analysis of the grounds for termination followed by the needs and welfare of

the child.


                                      -6-
J. S83015/16


           Our case law has made clear that under
           Section 2511, the court must engage in a bifurcated
           process prior to terminating parental rights. Initially,
           the focus is on the conduct of the parent. The party
           seeking termination must prove by clear and
           convincing evidence that the parent’s conduct
           satisfies the statutory grounds for termination
           delineated in Section 2511(a).     Only if the court
           determines that the parent’s conduct warrants
           termination of his or her parental rights does the
           court engage in the second part of the analysis
           pursuant to Section 2511(b): determination of the
           needs and welfare of the child under the standard of
           best interests of the child. One major aspect of the
           needs and welfare analysis concerns the nature and
           status of the emotional bond between parent and
           child, with close attention paid to the effect on the
           child of permanently severing any such bond.

In re L.M., 923 A.2d 505, 511 (Pa.Super. 2007) (citations omitted).       We

have defined clear and convincing evidence as that which is so “clear, direct,

weighty and convincing as to enable the trier of fact to come to a clear

conviction, without hesitance, of the truth of the precise facts in issue.”

In re C.S., 761 A.2d 1197, 1201 (Pa.Super. 2000) (en banc), quoting

Matter of Adoption of Charles E.D.M. II, 708 A.2d 88, 91 (Pa. 1998).

     In this case, the trial court terminated Mother’s parental rights

pursuant to 23 Pa.C.S.A. § 2511(a)(1), (2), (5), and (8), as well as (b). We

have long held that, in order to affirm a termination of parental rights, we

need only agree with the trial court as to any one subsection of

Section 2511(a), as well as Section 2511(b). In re B.L.W., 843 A.2d 380,

384 (Pa.Super. 2004) (en banc). Here, we analyze the court’s decision to

terminate under Sections 2511(a)(8) and (b), which provide as follows:


                                    -7-
J. S83015/16


           § 2511. Grounds for involuntary termination

           (a)    General rule.--The rights of a parent in
                  regard to a child may be terminated after a
                  petition filed on any of the following grounds:

           ....

                  (8)   The child has been removed from
                        the care of the parent by the court
                        or under a voluntary agreement
                        with an agency, 12 months or
                        more have elapsed from the date
                        of removal or placement, the
                        conditions which led to the removal
                        or placement of the child continue
                        to exist and termination of parental
                        rights would best serve the needs
                        and welfare of the child.

           (b)    Other      considerations.--The         court     in
                  terminating the rights of a parent shall give
                  primary consideration to the developmental,
                  physical and emotional needs and welfare of
                  the child. The rights of a parent shall not be
                  terminated     solely     on     the    basis     of
                  environmental factors such as inadequate
                  housing, furnishings, income, clothing and
                  medical care if found to be beyond the control
                  of the parent. With respect to any petition
                  filed pursuant to subsection (a)(1), (6) or (8),
                  the court shall not consider any efforts by the
                  parent to remedy the conditions described
                  therein which are first initiated subsequent to
                  the giving of notice of the filing of the petition.

23 Pa.C.S.A. § 2511(a)(8), (b).

     We first address whether the trial court abused its discretion by

terminating Mother’s parental rights pursuant to Section 2511(a)(8).

           In order to terminate parental rights pursuant to
           23 Pa.C.S.A. § 2511(a)(8), the following factors


                                      -8-
J. S83015/16


            must be demonstrated: (1) The child has been
            removed from parental care for 12 months or more
            from the date of removal; (2) the conditions which
            led to the removal or placement of the child continue
            to exist; and (3) termination of parental rights would
            best serve the needs and welfare of the child.

In re Adoption of M.E.P., 825 A.2d 1266, 1275-1276 (Pa.Super. 2003).

“Notably, termination under Section 2511(a)(8)[] does not require an

evaluation of [a parent’s] willingness or ability to remedy the conditions that

led to placement of her children.” In re Adoption of R.J.S., 901 A.2d 502,

511 (Pa.Super. 2006) (citations omitted) (emphasis in original).4

      Instantly, the trial court found that Children have been removed from

Mother’s care for a period exceeding 12 months and Mother has not

remedied the conditions that brought Children into care.            (Trial court

opinion, 8/16/16 at 9.)    Likewise, the court reasoned that it would be in

Children’s best interests to terminate Mother’s parental rights, given her

inability, along with Father, to provide for Children’s safety and stability.

(Id. at 10.)   In finding that BCCYS established grounds for termination of

Mother’s parental rights under Section 2511(a)(8), the court concluded:



4
   We observe that Sections 2511(a)(8) and (b) both require a court
considering a termination petition to assess the needs and welfare of the
relevant child or children. However, the needs and welfare analysis required
by Section 2511(a)(8) is distinct from the needs and welfare analysis
required by Section 2511(b), and must be addressed separately. See In re
C.L.G., 956 A.2d 999, 1009 (Pa.Super. 2008) (en banc) (“[W]hile both
Section 2511(a)(8) and Section 2511(b) direct us to evaluate the ‘needs and
welfare of the child,’ . . . they are distinct in that we must address
Section 2511(a) before reaching Section 2511(b).”)


                                     -9-
J. S83015/16


                 The credible and undisputed facts indicate by
          clear and convincing evidence that the children have
          been removed from the care of the parents by the
          Court and that 12 months or more have elapsed
          from the date of removal or placement, the
          conditions which led to the removal or placement of
          the children continue to exist and termination of
          parental rights would best serve the needs and
          welfare of the child. The children have been in
          placement for twenty-one months. Children were
          detained due to drug use by both parents and their
          inability to care for their children and their special
          needs. . . .     Mother completed some drug and
          alcohol treatment and mental health treatment while
          in prison. Since her release from prison, Mother has
          not consistently attended treatment for drug and
          alcohol or mental health and has had two relapses
          since November 2015. Mother and Father continue
          to struggle with the same issues of drug and alcohol
          and mental health that predicated the removal of the
          children from their home.

                 Mother and Father cannot provide safe, stable,
          or long-term care for Children.         They are not
          involved in mental health counseling, they have
          histories of drug abuse, recent positive drug screens,
          and no strong social support group. These children
          require a high degree of structure, which Mother and
          Father are not able to provide as they are not even
          aware that they are not so providing. There is a high
          risk of return to protective care if Children are
          returned home to their Mother and Father. They
          have been at the [resource family] home for twenty-
          one months in a very structured environment. Since
          their placement, there has been a dramatic
          improvement of Children at home and school.

                Therefore, [BCCYS] has proven by clear and
          convincing evidence that the statutory grounds of
          § 2511(a)(8) have been met, and the Court turns to
          a review of whether terminating Father[’s] and
          Mother’s parental rights would meet the needs and
          welfare of Child[ren].



                                  - 10 -
J. S83015/16


                   Children have a bond with Mother and Father,
            especially their Mother. The children also have a
            close bond with the resource family.        However,
            Children do not feel safe in their parent’s care and
            Mother and Father are unable to provide Children
            with the high level of structure they require. Their
            behavior has improved dramatically since they have
            been with [their resource family], and Children are
            close with their foster parents and their foster
            siblings. The children have expressed that they love
            their [M]other, but would also be happy to be
            adopted by [their resource family]. The evidence
            would support that there would be some emotional
            harm to Children in terminating the bond, however,
            the benefits of permanency and stability through the
            adoption by the resource family outweighs any harm.

                  The Court has given primary consideration to
            the developmental, physical, and emotional needs
            and welfare of Children and determines that the
            needs and welfare of Children are best met by the
            termination of Father[’s] and Mother’s parental rights
            and subsequent adoption by the resource family. As
            such, it is in Children’s best interest that Father and
            Mother’s parental rights are terminated to allow for
            adoption by the [resource family].

Trial court opinion, 8/16/16 at 9-10.

      Mother, however, argues that the conditions that led to the removal of

Children from her care no longer exist. (Mother’s brief at 24.) Mother avers

that she completed that which was required of her during her incarceration

and after her release.    (Id. at 24-25.)      She states that she “has clearly

resolved the issues that led to the detention of the children as she is no

longer incarcerated, has maintained her anxiety medication and remains in

drug and alcohol treatment.      There was no evidence to establish that the

conditions that led to the children’s detention still exist.” (Id. at 26.)


                                      - 11 -
J. S83015/16


      Moreover, Mother contends that termination of her parental rights

would not best serve Children’s needs and welfare. (Id.) Mother references

that, while it was reported that Children expressed safety concerns as to

Mother and Father, no concerns were actually related to Mother. 5   (Id. at

26-27.)   Similarly, Mother maintains that no evidence was presented to

corroborate a lack of structure in her home. (Id. at 27.) We disagree.

      Upon review, the record supports the trial court’s termination of

Mother’s parental rights pursuant to Section 2511(a)(8).        The record

substantiates that Children have been removed from parental care for a

period exceeding 12 months and that the reasons for removal persisted.

Children were removed from Mother and Father’s care on January 29, 2014,

a period of over two years at the time of the hearing, due to drug-related

issues.   (Notes of testimony, 4/11/16 at 47-51.)         Although Mother

completed drug and alcohol treatment while incarcerated, Mother had not

completed either drug and alcohol or mental health treatment subsequent to

her release from incarceration in July 2015. (Id. at 142, 148-149, 162-163,

198-199.) Mother had not completed and was not enrolled in mental health

treatment, having been discharged in December 2015 for attendance




5
  Children conveyed concerns related to lack of structure, yelling and
cursing, smoking, scary movies, and Father’s drinking. (Exhibit 2 at 25;
notes of testimony, 4/5/16 at 50, 87.)


                                   - 12 -
J. S83015/16


issues.6   (Id. at 19-20, 29-30, 149.) However, while Mother completed a

drug and alcohol evaluation and was enrolled in an outpatient drug relapse

prevention program, Mother had been placed on medical leave; and

although scheduled to return to group and individual sessions in the weeks

prior to hearing, Mother failed to appear and/or cancelled these sessions. 7

(Id. at 43, 148-149, 164-165, 200-201.) Significantly, Mother’s counselor,

Cindy   Webreck,   testified   to   Mother’s   “struggle   with   attendance   and

minimization and denial.” (Id. at 40.) Further, Ms. Webreck noted that the

fact that Mother had undergone a recent surgery created a “significant risk”

to her recovery and was unable to provide a prognosis. (Id.) In addition,

not only did Mother admit to a drink of alcohol in the beginning of November

2015 and test positive for opiates on two occasions, once in November 2015,

and then again in January 2016,8 Mother missed several drug screens during

this time period. (Id. at 41, 106-109.) Moreover, aside from two screens

conducted by her drug relapse prevention program, which were negative,



6
  As Mother had been prescribed medication for anxiety while incarcerated, it
was recommended that she seek mental health treatment for medication
management. (Notes of testimony, 4/11/16 at 148-149.) In spite of
Mother’s dismissal of the necessity for therapy, Family Pathways required
therapy sessions as a part of their program. Moreover, Mother was not
discharged without consultation with BCCYS. (Id. at 20, 25-26, 29-30.)
7
  At the time of hearing, Mother was scheduled to return later that week.
(Id. at 43, 201.)
8
  Mother admitted to taking pain medication that had been prescribed prior
to her incarceration. (Id. at 205-206.)


                                      - 13 -
J. S83015/16


Mother presented for only one other drug screen in the beginning of March

2016.9 (Id. at 41, 43, 110.) Mother again tested positive due to medication

from a recent surgery. (Id. at 150.)

     Likewise, the record supports the trial court’s finding that terminating

Mother’s parental rights would best serve the needs and welfare of Children.

Critically, despite a bond with Mother, Dr. Knapp opined this was not a

secure attachment due to a “lack of rules or structure” and “inability to

provide safe, stable and appropriate long-term care.” (Notes of testimony,

4/5/16 at 49-52, 86-87, 98.) As a result, Dr. Knapp observed Children were

“at a rather high risk of requiring placement back in the protective care

should they return home. . . .” (Id. at 52.) Dr. Knapp, however, indicated a

strong, secure attachment to pre-adoptive resource parents, with whom

Children, both of whom have special needs,10 had been placed for over two

years and who provided Children “a very stable and structured environment,

very supportive.”   (Id. at 53.)   In fact, improvements were noted with

regard to Children’s behavior and performance in school. (Id. at 16-17, 53)

This positive relationship was echoed by Family Pathways case manager,

Duncan Robb, who monitored Children’s placement, and CYS caseworker



9
  Mother was required to be drug tested weekly through Totin Family
Services. (Notes of testimony, 4/11/16 at 171-172.)
10
   Both children have been diagnosed ADHD. Additionally, K.E.S. has been
diagnosed with anxiety disorder, and O.R.S. has been diagnosed on the
autism spectrum. (Exhibit 2 at 9; notes of testimony, 4/5/16 at 17-18.)


                                   - 14 -
J. S83015/16


Laura Gellner.    (Notes of testimony, 4/11/16 at 127-129, 130-131, 135,

154-158.)     Regardless of any harm that would result from terminating

Mother’s    parental   rights,   Dr.   Knapp    emphasized   Children’s   positive

relationship and bond with pre-adoptive resource parents and the stability

and safety they afforded Children.        (Notes of testimony, 4/5/16 at 56.)

Dr. Knapp testified as follows:

             Q.   In your observations and information that
                  you’ve gathered, if the Court were to terminate
                  parental rights of the birth parents, would the
                  bond and the security that the children have
                  with the resource family outweigh the trauma
                  or stress experienced by the children?

             A.   It does appear, from everything -- from all of
                  the data I have collected, that the children do
                  feel very secure and safe with [resource
                  parents], that they feel very bonded, that they
                  have a close relationship.         It will --
                  undoubtedly would be -- would, you know,
                  cause some distress to the children. They do
                  both love their parents. But it does appear
                  that they would feel much more safe and
                  secure with [resource parents].

Id.11 Thus, we conclude that the trial court did not abuse its discretion by

involuntarily terminating Mother’s parental rights to Children pursuant to

Section 2511(a)(8).




11
   While Dr. Knapp testified that this assessment was completed with Mother
and Father residing together as a couple, subsequent to Mother’s release
from incarceration (notes of testimony, 4/5/16 at 88-89), no evidence was
presented that Mother and Father’s reported separation would change her
opinion.


                                       - 15 -
J. S83015/16


      We    next      determine   whether     termination   was   proper   under

Section 2511(b).       With regard to Section 2511(b), we have stated as

follows:

            Section 2511(b) focuses on whether termination of
            parental rights would best serve the developmental,
            physical, and emotional needs and welfare of the
            child. As this Court has explained, Section 2511(b)
            does not explicitly require a bonding analysis and the
            term “bond” is not defined in the Adoption Act. Case
            law, however, provides that analysis of the emotional
            bond, if any, between parent and child is a factor to
            be considered as part of our analysis.        While a
            parent’s emotional bond with his or her child is a
            major aspect of the subsection 2511(b) best-interest
            analysis, it is nonetheless only one of many factors
            to be considered by the court when determining
            what is in the best interest of the child.

                   [I]n addition to a bond examination, the
                   trial court can equally emphasize the
                   safety needs of the child, and should also
                   consider the intangibles, such as the
                   love, comfort, security, and stability the
                   child might have with the foster parent.
                   Additionally, this Court stated that the
                   trial   court    should    consider    the
                   importance of continuity of relationships
                   and whether any existing parent-child
                   bond can be severed without detrimental
                   effects on the child.

In re Adoption of C.D.R., 111 A.3d 1212, 1219 (Pa.Super. 2015), quoting

In re N.A.M., 33 A.3d 95, 103 (Pa.Super. 2011) (quotation marks and

citations omitted).

      As explained above, our review of the record confirms that terminating

Mother’s parental rights will best serve the needs and welfare of Children.



                                     - 16 -
J. S83015/16


As indicated, evidence was presented that Children, both of whom have

special needs, lacked a secure attachment with Mother, due to a lack of

safety and structure, which Children possessed with pre-adoptive resource

parents, with whom they had resided for over two years.            (Notes of

testimony, 4/5/16 at 49-53, 56, 86-87, 98.) Since placed with pre-adoptive

resource parents, improvements were noted with regard to Children’s

behavior and performance in school. (Id. at 53.) Further, Children had a

high likelihood of once again being placed in protective custody if returned

home. (Id. at 52.) As this court has stated, “a child’s life cannot be held in

abeyance while a parent attempts to attain the maturity necessary to

assume parenting responsibilities. The court cannot and will not subordinate

indefinitely a child’s need for permanence and stability to a parent’s claims

of progress and hope for the future.” R.J.S., 901 A.2d at 513.

      Accordingly, based upon our review of the record, we find no abuse of

discretion and conclude that the trial court appropriately terminated Mother’s

parental rights under 23 Pa.C.S.A. § 2511(a)(8) and (b).

      Lastly, we turn to the question of whether the trial court appropriately

changed the permanency goal to adoption.       In so doing, our standard of

review is the same abuse of discretion standard as noted above.          See

In the Interest of L.Z., 111 A.3d 1164, 1174 (Pa. 2015), citing In re

R.J.T., 9 A.3d 1179, 1190 (Pa. 2010), for the proposition that the abuse of

discretion standard applies in a dependency matter.     Further, following an



                                    - 17 -
J. S83015/16


examination and findings of factors provided in 42 Pa.C.S.A. § 6351(f) and

(f.1), regarding matters to be determined at the permanency hearing, the

trial court must also find that a goal change is in Children’s best interests.

See 42 Pa.C.S.A. § 6351(g); In re R.J.T., 9 A.3d 1179 (Pa. 2010).

      The primary purpose of the disposition of a dependent child is to

examine what is in the best interest of the child. 42 Pa.C.S.A. § 6351(a);

In the Interest of Z.W., et al., 710 A.2d 1176, 1178 (Pa.Super. 1998).

See also In re Tameka M., 580 A.2d 750, 753 (Pa. 1990) (stating, “In

ordering a disposition under Section 6351 of the Juvenile Act, the court acts

not in the role of adjudicator reviewing the action of an administrative

agency, . . . rather the court acts pursuant to a separate discretionary role

with the purpose of meeting the child’s best interests,” quoting In re

Lowry, 484 A.2d 383, 386 (Pa. 1984)).

      In the case at bar, Mother posits that the trial court should not have

changed Children’s permanency goal to adoption, as “the main rationale

behind the goal change was the fact that the Court issued an order

terminating [Mother]’s parental rights.”     (Mother’s brief at 30.)   Mother

avers that there was a lack of evidence supporting those factors set forth by

Section 6351(f). (Id.) However, upon review of the record, Mother’s claim

lacks merit.   The record reveals that a change of the permanency goal to

adoption was in Children’s best interests. Mother had “relapsed” and tested

positive for drugs, and had not successfully completed drug and alcohol



                                    - 18 -
J. S83015/16


and/or mental health treatment.      (Notes of testimony, 4/11/16 at 41, 43,

106-109.)    Moreover, Dr. Knapp testified that Children, who both have

special needs, lacked a secure attachment with Mother, referencing an

absence of safety and structure, which Children enjoyed with their

pre-adoptive resource parents.    (Notes of testimony, 4/5/16 at 49-53, 56,

86-87, 98.) Therefore, the record supports that a goal change was in the

best interests of Children. Accordingly, after review of the record, we again

discern no abuse of discretion, and conclude that the trial court properly

changed Children’s permanency goal to adoption.

      Based on the foregoing analysis of the trial court’s termination of

Mother’s parental rights and change of Children’s permanency goal, we

affirm the decrees and orders of the trial court.

      Decrees and orders affirmed.



Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary

Date: 12/16/2016




                                     - 19 -